The defendants appeal from a judgment of the Supreme Court, Warren County, in favor of the plaintiff, entered May 19, 1952, upon the verdict of a jury. The defendants also appeal from an order denying their motion to set aside the verdict. The action is one for personal injuries suffered by the plaintiff in a collision on Lake George between a vessel, owned by the corporate defendant and operated by the individual defendant, and a rowboat in which the plaintiff was a passenger. The jury’s verdict was amply sustained by the evidence. The defendant failed to sound a warning whistle as required by section 41 of the Navigation Law and in other respects failed to operate the vessel in a careful manner. The plaintiff’s contributory negligence presented, at most, a question of fact for the jury. The plaintiff was a passenger in a rowboat operated by her husband. She was looking in a direction opposite to that from which the defendant’s vessel came, watching out for bathers near a public beach. Upon proof that the medical and hospital bills had been incurred by the plaintiff on her own credit and that she had paid them out of her own funds, the jury had the right to include the medical and hospital expenses in the plaintiff’s recovery, despite the fact that she was a married woman. Judgment and order unanimously affirmed, with costs. Present — 'Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.